Citation Nr: 0902928	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating for the 
veteran's service-connected coronary artery disease, status 
post bypass graft, currently evaluated at 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection with a non-compensable 
disability rating effective August 11, 2004.  A notice of 
disagreement was received in August 2005, a statement of the 
case was issued in November 2005, and a substantive appeal 
was received in January 2006.  A subsequent rating decision 
in March 2007 increased the rating evaluation to 60 percent 
disabling, also effective August 11, 2004.  


FINDING OF FACT

The veteran's coronary artery disease (CAD) is not manifested 
by chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.


CONCLUSION OF LAW

The requirements for an initial disability rating for CAD in 
excess of 60 percent have not been met.  38 U.S.C.A. § 
1155, 5103A(d), 5107 (West 2002); 38 C.F.R.    §  3.159, 4.7, 
4.104, Diagnostic Code 7005 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  

The record shows that through VCAA letters dated September 
2004 and March 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Further, the March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).   

The veteran's CAD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records, VA examination 
reports, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in April 2005 and 
January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The claims file was not reviewed by the 
examiner at the original examination; therefore, the claims 
file was sent to the same examiner in February 2007 and he 
provided extended comments on his original report.  Given 
that the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected CAD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected CAD has been rated by the RO 
under the provisions of Diagnostic Code 7005.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005. Under this regulatory 
provision:

A 100 percent disability rating is warranted with documented 
CAD resulting in: chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent,

A 60 percent disability rating is warranted with documented 
CAD resulting in: more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2). 

As the veteran has filed a notice of disagreement only with 
the rating percentage, the Board considered only records 
affecting the time period on appeal, beginning with the 
effective date of August 2004.

An April 2005 VA examination showed the veteran had a maximum 
workload of 10 METs.  In a June 2005 test showed an ejection 
fraction of 57 percent.  This ejection fraction level was 
described as borderline normal.  The exam showed no chest 
pain.

A July 2005 letter from the veteran's private physician 
supported the findings of the October 2003 test, which showed 
a maximum workload of 4.6 METs and an ejection fraction of 57 
percent.  He suggests that the veteran was significantly 
disabled.  

An October 2005 treadmill stress test showed a maximum 
workload capacity of 3.4 METs.  The test showed no chest pain 
or ischemic ECG changes at a very low functional capacity and 
poor exercise capacity.  

In an October 2006 examination, the veteran's ejection 
fraction was 60 percent.  He suffered no pain, dyspnea, 
edema, palpitations, lightheadedness, or syncope.  A later 
October 2006 stress test was performed in which the veteran's 
maximum heart rate was reached within 3 minutes.  The test 
showed an ejection fraction of 58 percent.  During this test, 
the veteran achieved a maximal workload of 4.6 METs.  The 
veteran suffered dyspnea and fatigue.  

The veteran was provided another VA examination in January 
2007 and the same examiner reviewed the veteran's claims file 
in February 2007.  The examiner stated that the evidence 
suggested there had been no worsening in the veteran's 
function since the October 2006 stress test. 

To receive a rating of 100 percent disabling, the veteran 
must show chronic congestive heart failure, a workload of 3 
METs or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  None of the 
veteran's records showed chronic congestive heart failure.  
Throughout the course of treatment, the veteran received four 
different workload measurements: 4.6, 10, 3.4, and 4.6 METs 
in October 2003, April 2005, October 2005, and October 2006 
respectively.  As none of these measurements are less than 3 
METs, they fail to meet the criteria for a 100 percent 
disability rating.  The records presented four different 
ejection fraction levels for the veteran: 57, 57, and 58 
percent in October 2003, June 2005, and October 2006 
respectively.  As none of these measurements are less than 30 
percent, they fail to meet the criteria for a 100 percent 
disability rating.

The veteran failed to meet any of the criteria for a 100 
percent disability rating for CAD; therefore, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to an initial disability rating in excess of 60 
percent disabling is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


